
	

114 HR 4786 IH: RPPA Commercial Recreation Concessions Pilot Program Act of 2016
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4786
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Gosar (for himself, Mr. Amodei, Mr. Ashford, Mrs. Black, Mr. Cramer, Mr. DesJarlais, Mr. Franks of Arizona, Mr. Hardy, Mr. Harris, Mrs. Kirkpatrick, Mrs. Lummis, Mr. Pearce, Mr. Salmon, Mr. Schweikert, Mr. Sessions, Ms. Sinema, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require the Secretary of the Interior to establish a pilot program for commercial recreation
			 concessions on certain land managed by the Bureau of Land Management.
	
	
 1.Short titleThis Act may be cited as the RPPA Commercial Recreation Concessions Pilot Program Act of 2016. 2.Commercial recreation concessions pilot programThe Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.), is amended by adding at the end the following:
			
				7.Commercial recreation concessions pilot program
 (a)In generalNotwithstanding any other provision of this Act (including regulations), not later than 90 days after the date of enactment of this section, the Secretary shall establish a pilot program to authorize commercial recreation concessions on land patented or leased under this Act.
					(b)Concessions agreements
 (1)In generalIn carrying out the pilot program established under subsection (a), the Secretary shall enter into not more than 10 agreements with parties to whom the land described in subsection (a) has been patented or leased for the establishment of commercial recreation concessions on the land covered by the agreement.
						(2)Term
 (A)In generalAn agreement entered into under paragraph (1) shall be for a period that is consistent with the period of time required to amortize the capital investment made under the agreement but in any case not longer than 20 years.
 (B)ExtensionOn a finding of satisfactory performance, the Secretary may extend the term of an agreement for 1 additional period equal in length to the initial term.
							(3)Third-Party agreements
 (A)In generalA party to an agreement entered into under paragraph (1) may enter into agreements with third parties for the establishment of commercial recreation concessions pursuant to the agreement entered into under paragraph (1).
 (B)TermAn agreement entered into under subparagraph (A) shall not be for a period that is longer than the term of the agreement entered into under paragraph (1).
 (c)Use of fundsA party to an agreement entered into under subsection (b)(1) shall not be required to use revenue collected pursuant to the commercial recreation concessions on the land covered by the agreement.
 (d)Authorized activitiesFor the term of an agreement entered into under subsection (b)(1), with respect to land covered by the agreement, any activity defined as permissible under parts 2920 and 2930 of title 43, Code of Federal Regulations, shall be permissible.
 (e)EffectThe establishment of commercial recreation concessions under subsection (b) shall not be considered to be a change in use for purposes of this Act..
		
